                 Case 2:19-cv-00222-RSM Document 9 Filed 05/06/20 Page 1 of 3



 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
   MARKEL AMERICAN INSURANCE
10 COMPANY,                                          No.: 2:19-cv-00222-RSM
11                         Plaintiff,                  STIPULATION AND ORDER OF
                                                       DISMISSAL
12          v.
                                                       [Clerk’s Action Required]
13 ENCOMPASS INDEMNITY COMPANY,

14                         Defendant.
15

16
                                                STIPULATION
17
                    Plaintiff Markel American Insurance Company (“Markel”) and Defendant,
18
     Encompass Indemnity Company (“Encompass”) have resolved this matter, and thus stipulate
19
     to dismissal of the lawsuit with prejudice without costs or fees to either party.
20
            DATED: May 5, 2020
21

22    BULLIVANT HOUSER BAILEY PC                       DOUGLAS FOLEY ASSOCIATES, PLLC

23

24    /s/ Michael McCormack_____________               /s/Douglas F. Foley (email authorization)
      Michael McCormack, WSBA #15006                   Douglas F. Foley, WSBA #13119
25    Attorneys for Plaintiff Markel American          Attorneys for Defendant

26

                                                                   Page 1        Bullivant|Houser|Bailey PC
STIPULATION AND ORDER OF DISMISSAL OF
DEFENDANT ENCOMPASS INDEMNITY COMPANY                                            925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
No. 2:19-cv-00222-RSM                                                            Telephone: 206.292.8930
              Case 2:19-cv-00222-RSM Document 9 Filed 05/06/20 Page 2 of 3



 1                                   ORDER OF DISMISSAL

 2          Pursuant to the Stipulation of counsel, IT IS ORDERED that this matter is dismissed

 3 with prejudice without costs or fees awarded to either party.

 4
            DATED this 6th day of May, 2020.
 5

 6

 7

 8                                             A
                                               RICARDO S. MARTINEZ
 9                                             CHIEF UNITED STATES DISTRICT JUDGE
10
11

12

13 Prepared and presented by:

14 BULLIVANT HOUSER BAILEY PC

15

16 By /s/ Michael McCormack
      Michael McCormack, WSBA #15006
17    Attorneys for Plaintiff Markel American

18
   APPROVED AS TO FORM:
19 NOTICE OF PRESENTATION WAIVED

20
     DOUGLAS FOLEY ASSOCIATES, PLLC
21

22
     By /s/ Douglas F. Foley (email authorization)
23      Douglas F. Foley, WSBA #13119
        Attorneys for Defendant
24

25

26

                                                               Page 2       Bullivant|Houser|Bailey PC
STIPULATION AND ORDER OF DISMISSAL OF
DEFENDANT ENCOMPASS INDEMNITY COMPANY                                       925 Fourth Avenue, Suite 3800
                                                                            Seattle, Washington 98104
No. 2:19-cv-00222-RSM                                                       Telephone: 206.292.8930
              Case 2:19-cv-00222-RSM Document 9 Filed 05/06/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify under penalty of perjury under the laws of the State of Washington

 3 that on May 6, 2020, I electronically filed the foregoing with the Clerk of the U.S. District

 4 Court for the Western District of Washington using CM/ECF system, which will send
 5 notification of such filing to the following:

 6   Douglas F. Foley
     Douglas Foley & Associates, PLLC
 7   13115 NE 4th Street, Suite 260
     Vancouver, WA 98684
 8   doug.foley@dougfoleylaw.com
     karen.hall@dougfoleylaw.com
 9   karen.salber@dougfoleylaw.com
10   Vernon.finley@dougfoleylaw.com
     Attorneys for Defendant
11

12         DATED at Seattle, Washington this 6th day of May, 2020.

13
                                                   By /s/ Freida Mason
14                                                    Freida Mason, Legal Assistant
                                                      BULLIVANT HOUSER BAILEY PC
15                                                    E-Mail: freida.mason@bullivant.com
                                                      925 Fourth Avenue, Suite 3800
16                                                    Seattle, WA 98104
                                                      Phone: (206) 292-8930
17                                                    Fax:     (206) 386-5130
18

19

20

21

22

23

24

25

26

                                                                 Page 3       Bullivant|Houser|Bailey PC
STIPULATION AND ORDER OF DISMISSAL OF
DEFENDANT ENCOMPASS INDEMNITY COMPANY                                         925 Fourth Avenue, Suite 3800
                                                                              Seattle, Washington 98104
No. 2:19-cv-00222-RSM                                                         Telephone: 206.292.8930
